Citation Nr: 1431989	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  06-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent for headaches, as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  He is a Purple Heart recipient.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas where the RO granted service connection for recurrent headaches as a residual of in-service head injury and assigned an initial compensable rating. 

Thereafter, the Veteran was ultimately granted an increased rating to 30 percent in April 2007 and February 2011 rating decisions.  

In December 2009, April 2011 and August 2012, the case was remanded by the Board for additional development. 

The Board issued a decision in June 2013, in which it denied an initial rating in excess of 30 percent for headaches for further development.  

The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2014 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

In June 2014 the Veteran's attorney submitted additional evidence which included a written affidavit from the Veteran and a private vocational rehabilitation counselor's opinion.  The attorney waived the right to have the RO initially consider this additional evidence, preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).




FINDING OF FACT

For the entire rating period, the Veteran's headache disability has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for headaches, as residual of a head injury, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected headaches arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

The duty to assist was also met in this case.  The Veteran's service treatment records are in the claims folder.  All pertinent VA treatment records and identified private treatment records have been obtained and associated with the file to the extent possible.  VA examinations with respect to the issue on appeal were obtained in August 2005, April 2007, April 2010, June 2011, and November 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case adequate.  The examiners thoroughly examined the Veteran, offered diagnosis opinions, and reviewed the claims file.  The 2012 examiner more specifically addressed the manifestations of the Veteran's service-connected disability, the varying descriptions of the manifestations throughout the appellate time frame, the Veteran's credibility, and any found occupational impairment.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's headaches are rated analogously under Diagnostic Code 8100, for migraines.  Under DC 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  50 percent is the highest rating provided under Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran claims his headaches are more severe than currently rated.  He has submitted various statements describing recurring headaches that require him to lie down in a dark room for anywhere from 30 minutes to 24 hours.  His described symptoms have varied.  At times, he indicates his headaches do not cause nausea or vomiting (see, e.g. August 2005 VA examination report) and at other times he describes nausea, vomiting, and debilitating symptoms to include a period of almost "hangover" type qualities the next day (see, e.g. April 2010 VA examination report; June 2008 RO hearing transcript; December 2006 spouse statement). 

The claim was remanded several times to afford the Veteran VA examinations to clarify the discrepancies of symptoms and also clarify whether all reported symptoms were attributable to his service-connected headaches versus some other medical condition, such as hypoglycemia or caffeine withdrawal.

As will be explained below, the medical evidence consistently shows the Veteran is describing two different "types" of headaches: recurring, "routine" headaches and severe, debilitating headaches.  The severe headaches, associated with nausea, vomiting, light sensitivity, and other debilitating symptoms lasting up to 24 hours, more closely resemble "characteristic prostrating attacks" as indicated in the diagnostic criteria. 

VA outpatient treatment records are largely silent for any ongoing treatment specifically for headaches.  Records from 2004 to 2011 only sporadically note a history of headaches since a Vietnam explosion causing a head injury.  For example, in February 2007, the Veteran reported headaches several times a month with nausea, but no vomiting.  Chronic headaches that "come and go" are also noted in April 2007 and August 2008 records.

The Veteran was first afforded a VA examination in August 2005 where he was diagnosed with recurrent headaches starting at the back of head without radiation. At that time, the Veteran reported approximately two headaches per month without nausea or vomiting with occasional sensitivity to light with some blurred vision. 

In April 2007, the Veteran was afforded a new VA examination where the examiner explained the Veteran chronically suffered from two different "types" of headaches. The Veteran complained of routine headaches since 1967 and, according to a log he kept from January through March, he suffered 11 headaches over the course of three months.  Among those 11 headaches, only one could be described as very severe lasting 12 to 24 hours with frequent vomiting and sensitivity to light and sound.  The other 10 headaches lasted between one to two hours with nausea, and in two instances, also vomiting.  The examiner diagnosed the Veteran with post traumatic headaches.

During his hearing before a Decision Review Officer (DRO) at the RO in June 2008, the Veteran again explained his headaches had varying levels. 

The Veteran was afforded another VA examination in April 2010 where the examiner indicated the Veteran suffered with severe headaches once every two to three weeks whereas he suffered less severe headaches two to three times per week. The intensity of the "severe" headaches was described as including nausea, vomiting, light sensitivity, and an inability to do any of his activities.  He has to go to a dark room and lie down for approximately 4 to 5 hours.  He takes up to four Excedrin during those times.  He also gets cold and clammy the next day with residual headache.  The less severe headaches do not have any nausea or vomiting associated with it.  The Veteran denied any alcohol, tobacco, or drug use and denied any particular triggers for his headaches.  The examiner at that time diagnosed the Veteran with migraine headaches which are still ongoing and prostrating.  The less severe headaches, however, were described as still ongoing, but with the ability to function through them with over-the-counter medication. 

In June 2011, the Veteran was yet again afforded an additional VA examination. The Veteran at that time described his headaches as "comes in groups."  That is, the Veteran explained he could go a few weeks without any headaches, but once he gets one, many others follow thereafter.  His headaches ranged in severity from lasting two hours to lasting one day.  He indicated incapacitating headaches occurring one to two times a month with sensitivity to light, sound, and smell and nausea/vomiting and blurred vision.  The Veteran also noted he last worked in 2001, but at that time he did not miss any days of work because of headache, but he left work early four or five times that year. 

The Board remanded the claim a final time in August 2012 seeking a VA examiner to resolve the varying descriptions of the Veteran's headaches, his credibility, and whether any other non-service connected factor was partially responsible for the headaches.

The Veteran was most recently afforded a VA examination in November 2012.  The examiner indicated that the claims folder was reviewed in detail, to include the Board's remand and the discrepancies pointed out in the Board's prior remand.  The examiner, however, found that the Veteran's reported headache history has been consistent.  In fact, the examiner found that the Veteran's headache pattern has remained stable over the years, occurring approximately three days out of two weeks, with more severe headaches 1 to 2 times per month.  "Naturally the headaches vary in intensity, which explains some of the historical discrepancies flagged in the remand request." 

The examiner further found the Veteran's other medical history and social habits unremarkable.  Specifically, the examiner found "no historical or documentary evidence of hypoglycemia" and "it is doubtful that caffeine plays a role in this Veteran's headaches."  The Veteran denied significant alcohol consumption, and the examiner found the Veteran overall credible. 

The severe headaches, occurring 1 to 2 times per month, were described as including symptoms of nausea, vomiting, and sensitivity to light.  These headaches were found to be "characteristic prostrating attacks" occurring "more frequently than once per month," specifically, 1 to 2 times per month.  In contrast, the 2012 examiner did not find that the Veteran ever has "very frequent prostrating and prolonged attacks" nor did the examiner find any occupational impairment due to his headaches.  The examiner overall found the Veteran's headaches are post-traumatic and solely due to the concussive blast in service in 1967.  The examiner found nothing significant that would raise doubt to the Veteran's credibility or memory. 

In an April 2014 report, a licensed vocational consultant, concluded, in relevant part, that the Veteran's "ongoing headaches would exceed the normal tolerance of employers for unexcused absences."  

Also, in an affidavit dated in April 2014, the Veteran reported that he gets headaches a few times a week on average and that he can't predict when he will get a headache or the severity of the headache.  He stated that the headaches cause him to have dizziness, as well as concentration difficulties and complications which cause him to make impulsive decisions.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's headache disability of the frequency and severity to warrant a 50 percent rating.  Overall, the medical evidence shows the Veteran's headaches have been recurring since service and have not progressed over time, but rather stayed stable.  However, there is sufficient evidence that the Veteran experiences prostrating headaches more than once a month.  Moreover, the evidence of record, to include the report from a vocational consultant, indicates that the nature of the Veteran's headaches (i.e. dizziness, nausea and vomiting) would result in excessive absences from any employment.  Thus, the medical evidence shows that the Veteran's symptoms fall between a 30 percent and 50 percent rating.  As noted above, where there is a question as to which of two evaluations apply, the higher rating will apply if the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Resolving reasonable doubt in the Veteran's favor, his headaches have met the criteria for a 50 percent rating from the date of his initial claim.  Staged ratings are therefore not applicable.  Moreover, the initial 50 percent rating he is assigned with this decision is the maximum rating provided by Diagnostic Code 8100. 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The Board finds that the Veteran's headaches are adequately addressed by the rating criteria.  Additionally, although the Veteran is now in receipt of the maximum rating allowed under Diagnostic Code 8100, his symptoms are not exceptional or unusual. The impact of his headaches on his employment is specifically addressed by the rating criteria as well.  Therefore, referral for an extraschedular rating is not warranted.


ORDER

An initial rating of 50 percent for headaches is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


